Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00282-CV

                          IN THE INTEREST OF A.P., D.P., J.P., Children

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 17-1796-CV-A
                             Honorable Jessica Crawford, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 21, 2018

AFFIRMED

           Appellant appeals the trial court’s order terminating her parental rights to her children,

A.P., D.P., and J.P. Appellant’s court-appointed counsel filed a motion to withdraw and a brief

containing a professional evaluation of the record and concluding there are no arguable grounds

for reversal of the termination order. The brief satisfies the requirements of Anders v. California,

386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (recognizing that Anders

procedures apply in parental termination cases). Additionally, counsel represents that he provided

appellant with a copy of the brief and the motion, advised appellant of her right to review the

record and file her own brief, and informed appellant how to obtain a copy of the record. We

issued an order setting deadlines for appellant to request the record and file a pro se brief.

Appellant did not request the record or file a pro se brief, but did file a letter.
                                                                                     04-18-00282-CV


       After reviewing the record, counsel’s brief, and appellant’s letter, we conclude no plausible

grounds exist for reversal of the termination order.      Therefore, we affirm the trial court’s

termination order. However, because counsel does not assert any ground for withdrawal other

than his conclusion that the appeal is frivolous, we deny counsel’s motion to withdraw. See id. at

27-28 (holding that counsel’s obligations in parental termination cases extend through the

exhaustion or waiver of all appeals, including the filing of a petition for review in the Texas

Supreme Court).

                                                 Rebeca C. Martinez, Justice




                                               -2-